Title: Samuel J. Harrison to Thomas Jefferson, 7 December 1817
From: Harrison, Samuel Jordan
To: Jefferson, Thomas


                    
                        
                            Dear Sir
                            Lynchburg 
              Decr 7—1817—
                        
                        Being much indisposed, deprives Me of the honor of Dining with you today.
                        I handed one of your Notes to Jordan, Brown, & Steele; and am Sorry to inform you, that Neither of them, will undertake the job proposed: I dare Say I might add at any price—as they Say, they Can get full Employ here; and therefore Can’t think of leaving their families So long. mr Jordan Says that his brother John, who has done a great deal of work in the Neighbourhood of Charlottsville, and who lives in Lexington—will probably undertake for you—that he is every way equal to the job—and that he would be willing to join his brother in Laying the bricks, if he Will have them made.
                        If you wish to try John Jordan, you Can either write to him your Self on the Subject; or Hezekiah, his brother, Says that he will do it—who in the mean-time Says, that $12. is too low, if the Walls are only 1½ bricks thick—as in thin walls, they Can’t use a Sufficient proportion of Salmon bricks.
                        If I Can be of any Service to you in this business, I hope you will Command me.
                        
                            With Much Respect I am Yr most obt Servt
                            S J Harrison
                        
                    
                    
                        Since writing the within, I have Recd a Note from Cap Mitchell, desiring me to apologize to you for his Not Dining with you today—on a/c  of Post business that Can’t be put off.
                        
                        Mr Brown is Now with me—and thinks he may have it in his power to undertake the College for you. he will therefore  Wait upon you at poplar Forest, between this, & the 13 Inst & give you a decisive answer.
                    
                